Citation Nr: 0416241	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-26 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of vision, 
both eyes.

2.  Entitlement to service connection for skin cancer of the 
face, ears and chest.

3.  Entitlement to service connection for a skin condition 
(other than skin cancer) of the face, ears and chest.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran served on active duty training (ACDUTRA) from May 
1959 to November 1959, and had active duty or ACDUTRA from 
September 1962 to October 1962, with intervening and 
subsequent service in the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claims of entitlement 
to service connection for loss of vision, both eyes, skin 
cancer of the face, ears and chest, and a skin condition 
(other than skin cancer) of the face, ears and chest.  


FINDINGS OF FACT

1.  The veteran does not have loss of vision that is related 
to his military service.

2.  The veteran does not have skin cancer of the face, ears 
and chest that is related to his service; a malignant tumor 
was not manifest to a compensable degree within one year of 
separation from active military, naval or air service.

3.  The veteran does not have any skin condition of the face, 
ears and chest that is related to his military service.


CONCLUSIONS OF LAW

1.  Loss of vision was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Skin cancer of the face, ears and/or chest was not 
incurred in or aggravated by the veteran's active military 
service; a malignant tumor may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

3.  A skin condition of the face, ears and chest (other than 
skin cancer) was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
the claimed conditions because he has them as a result of an 
accident at Ft. Knox, Kentucky during AIT (advanced infantry 
training).  He argues that a tank battery exploded in his 
face, and that he was treated at the Ft. Knox hospital for 
acid exposure to his face, head, chest and shoulders.  See 
veteran's claim, received in May 2002.  He reports that this 
occurred in 1959, which was during a period of ACDUTRA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain 
diseases, to include a tumors, malignant, or of the brain or 
spinal cord or peripheral nerves, manifest to a compensable 
degree within one year after service discharge may be 
presumptively service connected.  See 38 C.F.R. §§ 3.307, 
3.309 (2003).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty performed 
by members of the National Guard of any State, under 
32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(c)(3) 
(2003).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The veteran's service records include two discharges (DD Form 
214's), and a National Guard "retirement credits record," 
which show that the veteran served on ACDUTRA from May 1959 
to November 1959, either active duty or ACDUTRA from 
September 1962 to October 1962 (the record is not clear on 
this point), and that he had ACDUTRA for two weeks in each of 
the following months: July 1960, July 1961 and June 1962.  
The veteran's National Guard service is indicated for the 
period from February 1959 to February 1963.  

The veteran's service medical records consist of a separation 
examination report, dated in October 1959, which shows that 
his "head, face, neck and scalp," "nose, mouth and 
throat," ears, ophthalmoscopic, pupils, ocular motility, 
"lungs and chest," and skin were clinically evaluated as 
normal.  No "identifying body marks, scars, tattoos" were 
noted.  Distant vision was 20/20, bilaterally.  Intraocular 
tension was tactile normal.  Color vision was normal.  
Heterophora (EX) was normal.  An accompanying "report of 
medical history" shows that the veteran denied a history of 
eye trouble, "ear, nose or throat trouble," and "tumor, 
growth, cyst or cancer."  He also denied having "an illness 
or injury other than those already noted."  He indicated 
that he had not "consulted or been treated by clinics, 
physicians, healers or other practitioners within the past 5 
years."  

Medical records from the veteran's service with the Army 
National Guard indicate treatment for an unspecified 
condition in July 1961.  Another report (date illegible) 
states that there was to be no prolonged standing for three 
days.  

As for the post-service medical evidence, it consists of 
reports from William H. McClatchy, M.D., and Randall T. 
Huling, Jr., M.D. (both of the Desoto Family Medical Group) 
(hereinafter "DFMG"), dated between 1994 and 2002.  These 
reports show that the veteran was treated for the following: 
sores on the right arm, diagnosed as folliculitis (in August 
1994); growths on the face and chest, diagnosed as actinic 
keratosis (in March 1997); a mole/lesion of the left forehead 
diagnosed as seborrheic keratosis (in August 1999); and a 
skin rash (in December 2002).  

In a lay statement from "G.S.W.", received in December 
2002, the author states the following: he is a retired 
brigadier general; he was attending the same course as the 
veteran in 1959 at Ft. Knox, Kentucky; at that time, the 
veteran was injured when a battery hydrometer bulb broke and 
sprayed battery acid in his eyes; the veteran's eyes were 
bandaged and he was unable to attend school for a few days.  

There are no service medical records showing treatment for 
any of the claimed conditions, nor are there any relevant 
findings in the veteran's separation examination report.  
Thus, chronic conditions are not shown during service.  See 
38 C.F.R. § 3.303.  In addition, the DFMG records do not show 
that the veteran has either skin cancer or loss of vision, 
such that there is no medical evidence to show that the 
veteran has these claimed conditions.  In summary, there is 
no medical evidence of record showing that the veteran 
currently has skin cancer of the face, ears and/or chest, or 
loss of vision, or that any such disorder can be linked to 
either active duty or active duty for training.  The veteran 
has therefore failed to satisfy the initial element of a 
service connection claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Assuming, without deciding, that the 
veteran may have had a period of active duty, the Board notes 
that there is no competent evidence to show that a malignant 
tumor became manifest to a compensable degree within one year 
after discharge from a period of active duty.  See 38 C.F.R. 
§§ 3.307, 3.309.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claims of 
service connection for skin cancer of the face, ears and/or 
chest, and loss of vision.  

With regard to the claim for a skin condition of the face, 
ears and chest (other than skin cancer), there is no medical 
evidence of record to show that the veteran has a skin 
condition that is related to his service.  The first medical 
evidence of a skin condition is found in the August 1994 DFMG 
report, which comes approximately 32 years after the 
veteran's separation from his last period of service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Although the veteran and his affiant are 
competent to describe what they experienced or witnessed, 
none of the medical evidence shows that the veteran was 
burned, scarred or otherwise exposed to acid.  Moreover, the 
competent medical evidence of record does not attribute any 
of the veteran's skin conditions to acid exposure or any 
other incident of service.  In summary, there is no competent 
evidence of record showing that the veteran currently has a 
skin condition that can be linked to active duty service 
activities or a period of ACDUTRA.  See 38 U.S.C.A. 
§§ 101(22), (23) and 1131.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for a skin condition of the face, ears 
and chest (other than skin cancer), and that the claim must 
be denied.  

The Board has considered the veteran's written testimony, and 
the lay statement, submitted in support of the arguments that 
the veteran has the claimed disorders as a result of his 
service.  To the extent that these statements may be intended 
to represent evidence of continuity of symptomatology, 
without more these statements are not competent evidence of a 
diagnosis, nor are they sufficient to show a nexus between 
any of the claimed conditions and the veteran's service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  With regard to the claims for a skin condition 
and loss of vision, the Board notes that a lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issues and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2003 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met.  Those 
are the key issues in this case, and the rating decision, as 
well as the statement of the case (SOC), informed the 
appellant of the relevant criteria.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, the RO sent the 
veteran "duty to assist" letter, dated in August 2002.  
This letter identified the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussion in the August 2002 letter and the SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the August 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence  
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the August 2002 letter, the veteran was 
notified that VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was told 
that, "The law states that we must make reasonable efforts 
to help you to get evidence necessary to support your 
claim."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified that she 
could assist the RO by completing a VA Form 21-4142 for each 
doctor or hospital where he was treated.  He was notified, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try to get for you."  The veteran subsequently 
completed a VA Form 21-4142 for William H. McClatchy, M.D., 
and Randall T. Huling, Jr., M.D.  The treatment reports from 
these two physicians have been obtained.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further notes that the August 2002 VCAA 
notification letter was sent to the veteran prior to the RO's 
March 2003 decision that is the basis for this appeal.  See 
Pelegrini, 17 Vet. App. at 420-421.  Based on the foregoing, 
the Board finds that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, National Guard, and private medical 
records.  Although the veteran argues that service medical 
records are missing, a review of the record shows that the RO 
requested his service records on three occasions (August 
2002, January 2003 and February 2003).  It appears that all 
of the veteran's available service medical records have been 
obtained, and there is no official indication that any 
service medical records are missing.  In addition, although 
it does not appear that a VA examination has been obtained, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for an examination is not 
necessary to decide the claims.   See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, there is no record of treatment for any of the 
claimed conditions during service, none of the claimed 
conditions were noted on the veteran's separation examination 
report, there is no medical evidence showing that the veteran 
currently has two of the claimed conditions (skin cancer or 
loss of vision), and with regard to the claim for a skin 
condition, the first competent evidence of a skin condition 
is dated about 32 years after separation from service.  
Finally, there is no medical evidence showing that any of the 
claimed conditions were caused or aggravated by service.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for loss of vision, both eyes, is denied.

Service connection for skin cancer of the face, ears and 
chest is denied.

Service connection for a skin condition of the face, ears and 
chest (other than skin cancer) is denied.



	                        
____________________________________________
	MARY GALLAGER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



